DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/621,203 on June 27, 2022. Please note: Please note: Claim 1 has been amended, and claims 3-5 and 14-16 have been cancelled. Claims 1, 2, 6-13 and 17-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections, except those noted below, are hereby withdrawn since the amended claims, submitted on June 27, 2022, overcome the objections.
Claims 1, 2, 6-13 and 17-22 are objected to because of the following informalities:
	In  lines 26-32 of Claim 1: “an orthographic projection of the first portion of the second anode on the base substrate at least partially overlap with an orthographic projection of the first gate of the at least one transistor of the first pixel driving circuit on the base substrate, and an orthographic projection of the second portion of the second anode on the base substrate at least partially overlap with an orthographic projection of the second gate of the at least one transistor of the second pixel driving circuit on the base substrate” should read “an orthographic projection of the first portion of the second anode on the base substrate at least partially overlaps with an orthographic projection of the first gate of the at least one transistor of the first pixel driving circuit on the base substrate, and an orthographic projection of the second portion of the second anode on the base substrate at least partially overlaps with an orthographic projection of the second gate of the at least one transistor of the second pixel driving circuit on the base substrate”.
Claims 2, 6-13 and 17-22 depend on claim 1, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Cai (CN 106782416 A; Cited in Applicant’s IDS dated 06/03/2020), in view of Han et al. (US 20180138256 A1), hereinafter Han, and in further view of Jeon et al. (US 20170200778 A1), hereinafter Jeon.

	Examiner’s note: For the purposes of claim mapping below, the Examiner is citing to the “Patent Translate” translation of the description of CN 106782416 submitted along with Applicant’s IDS dated 06/03/2020 (i.e., the below mapping refers to the seven page translation of the description).

Regarding Claim 1, Cai teaches:
	An organic electroluminescence display panel (See FIGS. 1-4; See page 2, first paragraph of the detailed description, lines 9-10; See also page 3, last paragraph, line 1), comprising: 
	a base substrate (FIGS. 3 and 4: 200) comprising a display area (FIG. 1: 100A); 
	a gate driving circuit (FIGS. 1-4: 110/210) and a plurality of pixel driving circuits (141) located in the display area (See FIG. 1: 110 and 141 located in 100A); 
	a plurality of data lines in the display area (See FIG. 1: D1-Dn), and 
	a plurality of top emission type of light-emitting units (211) located in the display area (See FIGS. 3 and 4: 211 is located in the display area with the pixel driving circuits 141; See page 3, seventh paragraph, lines 7-10), 
	wherein the plurality of top emission type of light-emitting units form a light-emitting unit array (See FIGS. 3 and 4: the plurality of top emission type of light-emitting units are each connected to 141 and 151, and therefore form a light-emitting unit array along with 141 and 151 in FIG. 1),
	wherein the gate driving circuit comprises a first gate sub-driving circuit and a second gate sub-driving circuit separated from each other, wherein the first gate sub-driving circuit and the second gate sub-driving circuit respectively extend along a first edge and a second edge of the display area opposite to each other (See annotated FIG. 1 below: the Examiner is interpreting a portion or part of the gate driving circuit 100 as being a gate sub-driving circuit. Therefore, for example, a top portion of 110 corresponds to a first gate sub-driving circuit extending along an upper edge of the display area 100A, and a lower portion of 110 corresponds to a second gate sub-driving circuit extending along a lower edge of the display area 100A), 
	wherein the light-emitting unit array comprises a first light-emitting unit comprising a first anode (See annotated FIG. 4 below: a first light emitting unit 211 (illustrated by “B”) comprises a first anode 290), the plurality of pixel driving circuits comprise a first pixel driving circuit for driving the first light-emitting unit, the first pixel driving circuit comprises at least one transistor comprising a first gate (See annotated FIG. 4 below: a first pixel driving circuit 141 for driving the first light-emitting unit 211 (illustrated by “B”) comprises at least one transistor comprising a first gate 281), and the first light-emitting unit is located at the first edge of the display area (See FIG. 1: the first light-emitting unit corresponds to, for example 141 located in the first row, in the column 140 to the left of 110, located at the first edge (top edge) of the display area), 
	wherein the light-emitting unit array further comprises a second light-emitting unit comprising a second anode, the second light-emitting unit and the first light-emitting unit are arranged in a row direction of the light-emitting unit array (See annotated FIG. 4 below: a second light emitting unit 211 (illustrated by “A”) comprises a second anode 290, the second light-emitting unit and the first light-emitting unit are arranged in a row direction (x-direction) of the light-emitting unit array), the plurality of pixel driving circuits further comprise a second pixel driving circuit for driving the second light-emitting unit, and the second pixel driving circuit comprises at least one transistor comprising a second gate (See annotated FIG. 4 below: a second pixel driving circuit 151 for driving the second light emitting unit 211 (illustrated by “A”) comprises at least one transistor comprising a second gate 281),
	wherein an orthographic projection of the first anode of the first light-emitting unit on the base substrate does not overlap with an orthographic projection of the first pixel driving circuit on the base substrate (See annotated FIG. 4 below: an orthographic projection of the first anode 290 of the first light emitting unit 211 (illustrated by “B”) on the base substrate does not overlap with an orthographic projection of the first pixel driving circuit 141 on the base substrate), 
	wherein the second anode of the second light-emitting unit comprises a first portion and a second portion (See annotated FIG. 4 below: the second 290 of the second light emitting unit 211 (illustrated by “A”) comprises a first portion (a right portion) and a second portion (a left portion)),
	wherein the organic electroluminescence display panel further comprises a first connection line for connecting the first anode to the first pixel driving circuit (See FIG. 4: 283 and 284 correspond to a first connection line for connecting the first anode to the first pixel driving circuit), and an orthographic projection of the first connection line on the base substrate overlaps with orthographic projections of anode of at least one light-emitting units of the light-emitting unit array including the first light-emitting unit on the base substrate (See FIG. 4: and orthographic projection of the first connection line 283 and 284 on the base substrate 200 overlaps with orthographic projections of an anode of at least one light-emitting units of the light-emitting unit array including the first light-emitting unit on the base substrate 200),
	wherein an orthographic projection of the first gate sub-driving circuit on the base substrate at least partially overlaps with orthographic projections of multiple light-emitting units of a first column of light-emitting units of the light-emitting unit array, and an orthographic projection of the second gate sub-driving circuit on the base substrate at least partially overlaps with orthographic projections of multiple light-emitting units of the first column of light-emitting units of the light-emitting unit array (As shown in annotated FIG. 1 below, each of the first and second gate sub-driving circuit is adjacent to multiple light-emitting units corresponding to 141 of a first column 140. Furthermore, as shown in FIG. 4, an orthographic projection of each of the first and second gate sub-driving circuit overlap with orthographic projections of multiple light-emitting units 211 of the first column).
	

    PNG
    media_image1.png
    538
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    940
    media_image2.png
    Greyscale

	Cai does not explicitly teach (see elements emphasized in italics):
	wherein an orthographic projection of at least one light-emitting unit in the light-emitting unit array on the base substrate covers an orthographic projection of at least one of the plurality of data lines on the base substrate,
	wherein an orthographic projection of the first portion of the second anode on the base substrate at least partially overlap with an orthographic projection of the first gate of the at least one transistor of the first pixel driving circuit on the base substrate, and an orthographic projection of the second portion of the second anode on the base substrate at least partially overlap with an orthographic projection of the second gate of the at least one transistor of the second pixel driving circuit on the base substrate,
	wherein an orthographic projection of the first connection line on the base substrate overlaps with orthographic projections of anodes of at least two light-emitting units of the light-emitting unit array including the first light- emitting unit and the second light-emitting unit of on the base substrate,
	wherein an orthographic projection of the first gate sub-driving circuit on the base substrate at least partially overlaps with orthographic projections of multiple light-emitting units of a first column of light-emitting units of the light-emitting unit array distributed along the first edge of the display area, and an orthographic projection of the second gate sub-driving circuit on the base substrate at least partially overlaps with orthographic projections of multiple light-emitting units of a second column of light-emitting units of the light-emitting unit array distributed along the second edge of the display area.
However, in the same field of endeavor, display panels (Han, paragraph [0002]), Han teaches:
	wherein a plurality of top emission type of light-emitting units (See FIG. 21, showing an example of a top emission type of light-emitting unit made up of ANO, OL and CAT) form a light-emitting unit array (See FIG. 25, showing the plurality of top emission type of light-emitting units forming a light-emitting unit array, as illustrated by ANO), an orthographic projection of at least one light-emitting unit in the light-emitting unit array (FIG. 21: SUBS) covers an orthographic projection of at least one of a plurality of data lines on a base substrate (FIG. 20: SUBS) (See paragraph [0129]; See FIG. 25: an orthographic projection of at least one light-emitting unit in the light-emitting unit array, as illustrated by ANO, on a base substrate covers an orthographic projection of the pixel circuits PiX on the base substrate. See FIG. 24, showing that the pixel circuits PiX include a plurality of data lines DL1-DL4, at least one of which would include an orthographic projection on the base substrate that is covered by the orthographic projection of at least one light-emitting unit in the light-emitting unit array, as illustrated by ANO, on the base substrate).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the organic electroluminescence display panel (as taught by Cai) so an orthographic projection of at least one light-emitting unit in the light-emitting unit array on the base substrate covers an orthographic projection of at least one of the plurality of data lines on the base substrate (as taught by Han). Doing so would allow an aperture ratio and a light-emitting area in each subpixel to be larger than the pixel circuit unit, so there is no reduction in the aperture ratio (See Han, paragraph [0129]).
	Furthermore, Han teaches with regard to another embodiment:
	wherein a first gate sub-driving circuit and a second gate sub-driving circuit respectively extend along a first edge and a second edge of a display area (See paragraph [0138]; FIG. 29 illustrates a display area) opposite to each other (See paragraph [0140]; See FIG. 29: the Examiner is interpreting the GIP circuit unit 31 located adjacent to the first column of pixels circuit units 33 as corresponding to a first gate sub-driving circuit, which extends along a first edge (a leftmost edge of the display area). The Examiner is interpreting the GIP circuit unit 31 located adjacent to the lsat column of pixels circuit units 33 as corresponding to a second gate sub-driving circuit, which extends along a second edge (a rightmost edge of the display area)),
	wherein an orthographic projection of the first gate sub-driving circuit on the base substrate is adjacent to orthographic projections of multiple light-emitting units of a first column of light-emitting units of the light-emitting unit array distributed along the first edge of the display area (See FIG. 29: an orthographic projection of the first gate sub-driving circuit (GIP 31 in the first column) on the base substrate is adjacent to orthographic projections of multiple light-emitting units corresponding to 33 of a first column of light-emitting units of the light-emitting unit array distributed along the first edge (leftmost edge) of the display area), and an orthographic projection of the second gate sub-driving circuit on the base substrate is adjacent to orthographic projections of multiple light-emitting units of a second column of light-emitting units of the light-emitting unit array distributed along the second edge of the display area (See FIG. 29: an orthographic projection of the second gate sub-driving circuit (GIP 31 in the last column) on the base substrate is adjacent to orthographic projections of multiple light-emitting units corresponding to 33 of a second column of light-emitting units of the light-emitting unit array distributed along the second edge (rightmost edge) of the display area).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the organic electroluminescence display panel (as taught by Cai) so the first and second gate sub-driving circuits are arranged in the claimed manner (as taught by Han). This would be achieved by distributing the structure of the gate driving circuit so that the first and second gate sub-driving circuits are located along the leftmost and rightmost edges of the display area, as shown in FIG. 29 of Han, while maintaining the overlapping orthographic projections of the light-emitting units with the adjacent first and second gate sub-driving circuits, as shown in FIG. 4 of Cai. Doing so would allow the gate driving circuit elements to be distributed along the horizontal direction, thereby allowing left and right bezels to be minimized (See Han, paragraph [0170]).
	Cai in view of Han does not explicitly teach:
	wherein an orthographic projection of the first portion of the second anode on the base substrate at least partially overlap with an orthographic projection of the first gate of the at least one transistor of the first pixel driving circuit on the base substrate, and an orthographic projection of the second portion of the second anode on the base substrate at least partially overlap with an orthographic projection of the second gate of the at least one transistor of the second pixel driving circuit on the base substrate,
	wherein an orthographic projection of the first connection line on the base substrate overlaps with orthographic projections of anodes of at least two light-emitting units of the light-emitting unit array including the first light- emitting unit and the second light-emitting unit of on the base substrate.
	However, in the same field of endeavor, display devices (Chung, paragraph [0003]), Chung teaches:
	an orthographic projection of a first portion of a second anode (221) on a base substrate (1) at least partially overlap with an orthographic projection of a first gate (214b) of at least one transistor (T4) of a first pixel driving circuit on the base substrate (See FIG. 7: an orthographic projection of a first portion of 221 on 1 at least partially overlaps with an orthographic projection of 214b on 110), and an orthographic projection of a second portion of the second anode on the base substrate at least partially overlap with an orthographic projection of a second gate (214a) of at least one transistor (T3) of a second pixel driving circuit on the base substrate (See FIG. 10: an orthographic projection of a second portion of 290 on 221 at least partially overlaps with an orthographic projection of 214a on 1),
	wherein the organic electroluminescence display panel further comprises a first connection line for connecting a first anode to the first pixel driving circuit (See FIG. 7: there is a first connection line connecting 222 to T4), and an orthographic projection of the first connection line on the base substrate overlaps with orthographic projections of anodes of at least two light-emitting units of the light-emitting unit array including the first light- emitting unit and the second light-emitting unit (See the adjacent light-emitting units depicted in FIG. 7) of on the base substrate (See FIG. 7: an orthographic projection of the first connection line on the base substrate 1 overlaps with orthographic projections of anodes of at least two light-emitting units of the light-emitting unit array including a first light-emitting unit and a second light-emitting unit on the base substrate 1).
Cai in view of Han contained a device which differed from the claimed device by the substitution of the claimed first and second light-emitting units being adjacent to each other, but without the claimed orthographic projections overlapping. Chung teaches the substituted element of the claimed overlapping structures. Their functions were known in the art to dispose two light-emitting units being adjacent to each other. The arrangment taught by Cai in view of Han could have been substituted with the arrangment taught by Chung and the results would have been predictable and resulted in extending the second anode taught by Cai so that it overlaps with the claimed structures.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Cai in view of Han, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	The organic electroluminescence display panel according to claim 1, wherein 
	an orthographic projection of the gate driving circuit on the base substrate does not overlap with orthographic projections of the plurality of pixel driving circuits on the base substrate (See FIGS. 3 and 4: the orthographic projection of 110/210 on 200 does not overlap with orthographic projections of the plurality of pixel driving circuits 141 on 200).

Regarding Claim 6, Cai in view of Han, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai in view of Han teaches:
	The organic electroluminescence display panel according to claim 1, wherein 
	the gate driving circuit comprise a third gate sub-driving circuit between two adjacent pixel driving circuits (As discussed above, Cai was modified according to Han to distribute the gate driving circuit as shown in FIG. 29 of Han. FIG. 29 of Han further shows a third gate sub-driving circuit (GIP circuit unit 31 located in the middle of the panel) that is between two adjacent pixel driving circuits 33).
	In addition, the same motivation is used as in the rejection of claim 1.

Regarding Claim 7, Cai in view of Han, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	The organic electroluminescence display panel according to claim 1, wherein 
	each of the top emission type of light-emitting units comprises an anode, a light-emitting layer and a cathode that are sequentially stacked, wherein the anode is connected to a respective pixel driving circuit (See page 3, seventh paragraph, lines 7-10; See FIGS. 3 and 4, showing how the anode 290 is connected to a respective pixel driving circuit 141 through 273).

Regarding Claim 8, Cai in view of Han, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	The organic electroluminescence display panel according to claim 7, wherein 
	the anode of each of the top emission type of light-emitting units is connected to the respective pixel driving circuits by a corresponding connection line (See FIG. 4: the anode 290 of each of the top emission type of light-emitting units 211 is connected to the respective pixel driving circuits 141 by a corresponding connection line 283; See page 4, fifth paragraph, last five lines).

Regarding Claim 9, Cai in view of Han, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	The organic electroluminescence display panel according to claim 8, wherein 
	the connection line is located between a first film layer where the respective top emission type of light-emitting unit is located and a second film layer where the respective pixel driving circuit is located (See FIG. 4: the connection line 283 is located between a first film layer (see the layer made up of 261-264) where the respective top emission type of light-emitting unit 211 is located and a second film layer (see the layer made up of 271-272) where the respective pixel driving circuit 141 is located).

	Regarding Claim 10, Cai in view of Han, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	A display device comprising the organic electroluminescence display panel according to claim 1 (See the display device in FIG. 7; See page 6, fourth paragraph).

	Regarding Claim 11, Cai in view of Han, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	A fabricating method for the organic electroluminescence display panel according to claim 1 (See the description of FIGS. 1-4 on pages 3-5; By describing and showing each of the below structures, Cai inherently also discloses that a fabricating method is required that involved fabricating each of the described and depicted elements), comprising: 
	fabricating the gate driving circuit (FIGS. 1-4: 110/210) and the plurality of pixel driving circuits (141) in the display area (FIG. 1: 100A) of the base substrate (FIGS. 3 and 4: 200) (See FIG. 1: 110 and 141 located in 100A), wherein an orthographic projection of the gate driving circuit on the base substrate does not overlap with orthographic projections of the plurality of pixel driving circuits on the base substrate (See FIGS. 3 and 4: the orthographic projection of 110/210 on 200 does not overlap with orthographic projections of the plurality of pixel driving circuits  141 on 200); and 
	fabricating further the plurality of top emission type of light-emitting units (211) in the display area (See FIGS. 3 and 4: 211 is located in the display area with the pixel driving circuits 141; See page 3, seventh paragraph, lines 7-10), wherein the plurality of top emission type of light-emitting units at least partially cover the plurality of pixel driving circuits and the gate driving circuit (See FIGS. 3 and 4: the plurality of top emission type of light-emitting units 211 at least partially cover the plurality of pixel driving circuits 141 and the gate driving circuit 110/210).

	Regarding Claim 12, Cai in view of Han, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
	The fabricating method according to claim 11, further comprising: 
	after fabricating the gate driving circuit and the plurality of pixel driving circuits in the display area of the base substrate, and before fabricating further the plurality of top emission type of light-emitting units in the display area, fabricating connection lines (See FIG. 4: because 283 is fabricated on top of 141, and 211 is fabricated on top of 283, it is apparent that 283 is fabricated after fabricating 110/210 and 141 in 100A of 200, and before fabricating further 211 in 100A), wherein the connection lines are configured to connect respectively an anode of each of the top emission type of light-emitting units to a respective pixel driving circuit (See FIG. 4: an anode 290 of each of the top emission type of light-emitting units 211 is connected to a respective pixel driving circuit141 by a connection line 283; See page 4, fifth paragraph, last five lines).

Regarding Claims 13 and 17-20, please refer to the above rejection of claims 2 and 6-9. The limitations are substantially the same, except directed to a display device. Therefore, the grounds of rejection are substantially the same.

Regarding Claim 21, Cai in view of Han, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai teaches:
The organic electroluminescence display panel according to claim 1, wherein an orthographic projection of the gate driving circuit on the base substrate at least partially overlaps with orthographic projections of the plurality of top emission type of light-emitting units on the base substrate (See FIGS. 3 and 4: an orthographic projection of 110/210 on 200 at least partially overlaps with an orthographic projection of 211 on 200).

Regarding Claim 22, Cai in view of Han, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Cai in view of Han teaches:
The organic electroluminescence display panel according to claim 1, wherein an orthographic projection of the first gate sub-driving circuit on the base substrate and an orthographic projection of the second gate sub-driving circuit on the base substrate at least partially overlap with an orthographic projection of each light-emitting unit of one of two columns of light-emitting units of the light-emitting unit array at the two opposite edges of the display area, respectively (As discussed above, Cai was modified according to Han to distribute the gate driving circuit as shown in FIG. 29 of Han so that the first gate sub-driving circuit extends along the leftmost edge of the display area and the second gate sub-driving circuit extends along the rightmost edge of the display area. According to this modification, an orthographic projection of the first gate sub-driving circuit on the base substrate and an orthographic projection of the second gate sub-driving circuit on the base substrate at least partially overlap (in the manner shown in FIG. 4 of Cai) with an orthographic projection of each light-emitting unit 211 of one of two columns of light-emitting units of the light-emitting unit array at the two opposite edges of the display area, respectively), and
wherein the orthographic projection of each light-emitting unit of the two columns of light-emitting units of the light-emitting unit array at the two opposite edges of the display area does not overlap with orthographic projections of the plurality of pixel driving circuits on the base substrate (See annotated Cai, FIG. 4 below: the orthographic projection (illustrated by “B”) of each light-emitting unit of the two columns of light-emitting units of the light-emitting unit array at the two opposite edges of the display area does not overlap with orthographic projections of the plurality of pixel driving circuits 141 on the base substrate because it only overlaps 210).

    PNG
    media_image2.png
    276
    940
    media_image2.png
    Greyscale

	
Response to Arguments
Applicant’s arguments dated 06/27/2022 have been considered but are not persuasive and moot in part.
	Applicant argues the following (Remarks, page 9): “Specifically, the Office annotates figures 1 and 4 of Cai in the text of this Office Action and makes up the first gate sub-driving circuit, the second gate sub-driving circuit in figure 1, further, the first light-emitting unit is labeled as "B" in figure 4 of Cai, as shown in figures 1 and 4 reproduced above. However, even under such an assumption, Cai does not disclose the limitations "the first light-emitting unit is located at the first edge of the display area" and "wherein an orthographic projection of the first anode of the first light-emitting unit on the base substrate does not overlap with an orthographic projection of the first pixel driving circuit on the base substrate" of claim 1 as amended”. The Examiner respectfully disagrees. Specifically, with regard to Cai, the Examiner is interpreting the first edge as being the top edge of the display area. According to this interpretation, as shown in FIG. 1 of Cai, the first light-emitting unit is located at the first edge of the display area, and an orthographic projection of the first anode of the first light-emitting unit on the base substrate does not overlap with an orthographic projection of the first pixel driving circuit on the base substrate, as shown in FIG. 4 of Cai. 
	Applicant further argues that Cai does not teach the last amended limitation of the independent claim (Remarks, pages 9-10). This argument, however, is rendered moot by the introduction of the embodiment shown in FIG. 29 of Han. Specifically, this embodiment of Han is relied upon to render obvious distributing the first and second gate driving sub-circuits of Cai to the left and rightmost edges of the display area, while still maintaining the overlapping structures shown in FIG. 4 of Cai, thereby arriving at the claimed invention. Applicant argues (Remarks, page 9): “Applicants respectfully submit that claim 1 as amended is patentable over the applied references, since the above highlighted limitations of claim 1 as amended are not disclosed by any of Cai, Han and Jeon”. As discussed above, the Examiner respectfully disagrees because Han renders the argued limitations obvious in combination with Cai.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692